— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered March 24, 1988, convicting him of criminal sale of a controlled substance in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
By failing to oppose the People’s request that the courtroom be closed during the testimony of certain undercover officers, the defendant waived his claim that the closure resulted in the denial of his right to a public trial (see, People v Scott, 134 AD2d 379; see also, People v Kersch, 135 AD2d 570).
The defendant’s contention that he did not receive meaningful representation from his trial counsel is without merit. The *624evidence, the law, and the circumstances of this case, viewed together and as of the time of representation, reveal that the defendant was provided with the effective assistance of counsel (see, People v Satterfield, 66 NY2d 796, 798-799).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mollen, P. J., Brown, Rubin and Sullivan, JJ., concur.